Mutual Aid Assn. of the Paid Fire Dept. of the City of Yonkers, N.Y., Inc. v City of Yonkers (2021 NY Slip Op 06179)





Mutual Aid Assn. of the Paid Fire Dept. of the City of Yonkers, N.Y., Inc. v City of Yonkers


2021 NY Slip Op 06179


Decided on November 10, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 10, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
LINDA CHRISTOPHER
PAUL WOOTEN
DEBORAH A. DOWLING, JJ.


2019-07848
 (Index No. 66024/16)

[*1]Mutual Aid Association of the Paid Fire Department of the City of Yonkers, New York, Inc., etc., respondent, 
vCity of Yonkers, et al., appellants, et al., defendants.


Abrams, Fensterman, Fensterman, Eisman, Formato, Ferrara, Wolf & Carone, LLP, White Plains, NY (Robert A. Spolzino of counsel), for appellants.
Silverberg Zalantis, LLC, Tarrytown, NY (Katherine Zalantis of counsel), for respondent.

DECISION & ORDER
In an action for declaratory and injunctive relief, the defendants City of Yonkers, City of Yonkers City Council, and City of Yonkers Department of Housing and Buildings appeal from an order of the Supreme Court, Westchester County (Joan B. Lefkowitz, J.), dated June 18, 2019. The order, insofar as appealed from, granted the plaintiff's motion pursuant to CPLR 3124 to compel certain discovery.
ORDERED that the appeal is dismissed as academic, without costs or disbursements.
We dismiss this appeal as academic in light of our determination on the related appeal of Mutual Aid Association of the Paid Fire Department of the City Of Yonkers, N.Y., Inc. v City of Yonkers (_____ AD3d _____ [Appellate Division Docket No. 2017-07164; decided herewith]).
DILLON, J.P., CHRISTOPHER, WOOTEN and DOWLING, JJ., concur.
ENTER:
Maria T. Fasulo
Acting Clerk of the Court